Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 10/12/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17009360 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims are substantially claiming same apparatus/system with minor change in claim language and reference application claiming additional elements within the system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8, 11, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0246592 (hereinafter referred as “Li”).
Regarding claim 1, Li teaches a thermally reflective membrane apparatus (Fig. 4, abstract, [0128]-[0131]), comprising: a housing structure (refer fig. 4, [0128]); and a thermally reflective membrane contained within the housing structure (refer [0128]) and comprising: a semipermeable structure; and a porous, thermally reflective structure physically contacting the semipermeable structure and comprising: discrete thermally reflective particles (refer fig. 3a, 3b, 3c, 3d); and a binder material coupling the discrete thermally reflective particles to one another and the semipermeable structure (refer fig. 3a, 3b, 3c, 3d).
Regarding claim 5, Li further teaches nanoparticle size of about 150 nm [0131].
Regarding claim 5, Li further teaches that the discrete thermally reflective particles are hydrophobic [0112]-[0113].
Regarding claim 6, Li further teaches that the porous, thermally reflective structure is located on an outer surface of the semipermeable structure [0112]-[0113].
Regarding claim 8, Li further teaches that the thermally reflective membrane exhibits one or more of a flat sheet shape ([0056], [0128]).
Regarding claim 11, Li teaches a fluid treatment system (fig. 4), comprising: a feed fluid source (refer the label Feed in fig. 4) (the limitation “configured to produce a feed fluid stream comprising multiple materials” is reciting material being work upon by the apparatus and manner of operating the apparatus which are not structurally limiting); a heat transfer apparatus (hot water bath) configured and positioned to receive the feed fluid stream from the feed fluid source and to influence a temperature of the feed fluid stream; and a thermally reflective membrane apparatus (DCMD unit) downstream of the feed fluid source and the heat transfer apparatus, the thermally reflective membrane apparatus comprising: a housing structure (the DCMD unit inherently comprises a housing); and a thermally reflective membrane positioned between a first region and a second region of an internal chamber of the housing structure, the thermally reflective membrane comprising: a semipermeable structure; and a porous, thermally reflective structure physically contacting the semipermeable structure and comprising: discrete thermally reflective particles; and a binder material coupling the discrete thermally reflective particles to one another and the semipermeable structure ([0128]-[0131], fig. 3a, 3b, 3c, 3d).
Regarding claim 12, Li teaches limitations of claim 11 as set forth above. Li teaches that the first region of the internal chamber of the housing structure is configured and positioned to receive the feed fluid stream ([0128]-[0131]; fig. 4).
Regarding claim 15, Li teaches limitations of claim 12 as set forth above. Li teaches that the apparatus further comprising a cooling device downstream of the second region of the internal chamber of the housing structure (refer fig. 4).
Regarding claim 16, Li further teaches that the discrete thermally reflective particles are hydrophobic [0112]-[0113].
Regarding claim 17, Li further teaches that an energy source operatively coupled to the heat transfer apparatus, the energy source utilizes solar thermal energy (fig. 4; [0047]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claim 2, Li teaches limitations of claim 1 as set forth above. Lee further teaches that “it is envisioned that noble metal NPs have abundant mobile electrons and therefore outstanding photo-thermal efficiency, which is further enhanced when the incident light wavelengths are near their surface plasmon resonance. Moreover, it is envisioned that, in such noble metal NPs, free electrons strongly absorb light across the UV to near infrared (NIR) wavelength range.” [0077]. Selecting the thermally reflective particles that reflects wavelengths of electromagnetic radiation within a range of about 700 nm to about 1500 nm would have been an obvious matter of choice to one of ordinary skill in the art since Li teaches using thermally reflective particles that absorb light across the UV to near infrared (NIR) wavelength range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of J. Phys.: Condens. Matter 28 (2016) 363003 (12pp) (hereinafter referred as “Document A”).
Regarding claim 4, Li teaches limitations of claim 3 as set forth above. Li does not teach that the discrete thermally reflective particles have a multi-modal particle size distribution.
Document A discloses that “Heat generation is strongly enhanced whenever the wavelength of impinging light is in resonance with the collective electronic excitation (plasmon) of the NPs [16]. The rate of heat generation is determined by the morphology and the physical properties of the material. In particular, the maximum variation of the temperature ΔTmax depends on the square of the NP radius (RNP) [16] (see also figure 2)” (Page 2/Left column). Document A also teaches that nanoparticles with smaller dimensions transduce energy from light to heat more effectively with respect to larger nanoparticles (Page 3/right column). 
It would have been obvious to one of ordinary skill in the art to use the discrete thermally reflective particles of Li having a multi-modal particle size distribution to enhance heat generation and improve efficiency of energy consumption for generation of heat from light source as taught by Document A.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Politano, Antonio & Di Profio, Gianluca & Sanna, Vanna & E, Curcio. (2017), Thermoplasmonic Membrane Distillation. Chemical Engineering Transactions. 60. 301-306. (hereinafter referred as “Politano”).
Regarding claim 7, Li teaches limitations of claim 7 as set forth above. Li does not disclose that the thermally reflective structure is embedded within the semipermeable structure. 
Politano teaches a semipermeable membrane for membrane distillation, wherein the membrane comprises thermally reflective structure (Ag nanoparticles) embedded within the semipermeable membrane (abstract, Paragraph “2. Materials and Methods”). Politano discloses that incorporating Ag NP in PVDF membranes remarkably increases feed temperatures at the membrane surface exposed to light radiation, thus achieving unmatched performance in membrane distillation (abstract).
It would have been obvious to one of ordinary skill in the art to provide thermally reflective structure embedded within the semipermeable structure of Li to improve performance of the membrane distillation.
Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of US 2015/0353379 (hereinafter referred as “Lee”).
Regarding claims 9 and 13, Li teaches limitations of claims 1 and 11 as set forth above. Li does not disclose that the apparatus further comprises a thermal isolation structure within a first region of an internal chamber of the housing structure adjacent a first side of the thermally reflective membrane, the thermal isolation structure spaced apart from the thermally reflective membrane and comprising a thermally reflective material.
Lee teaches a distillation apparatus comprising a base chamber comprising a heat-insulating layer to minimize loss of heat to the environment [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to include thermal isolation structure within a first region of  an internal chamber of the housing structure adjacent a first side of the thermally reflective membrane, the thermal isolation structure spaced apart from the thermally reflective membrane and comprising a thermally reflective material in the apparatus to Li to minimize loss of heat to the environment as taught by Lee.
Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of US 2019/0299164 (hereinafter referred as “Khalifa”).
Regarding claim 10, Li teaches limitations of claim 1 as set forth above. Li discloses condensing vapor outside of the device (refer fig. 4). Li does not disclose that the apparatus further comprises a cooling device within a second region of an internal chamber of the housing structure adjacent a second side of the thermally reflective membrane opposing the first side of the thermally reflective membrane, the cooling device spaced apart from the thermally reflective membrane.
Kalifa teaches a membrane distillation apparatus comprising a vapor permeable membrane separating feed chamber and permeate chamber, wherein the permeate chamber comprises a cooling deice (126) spaced apparat from the membrane (refer fig. 2A).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to provide a cooling device within the permeate chamber of Li because Kalifa establishes that such configuration is known in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), the court has held that making an integral construction would be merely a matter of obvious engineering choice.
Regarding claim 14, Li teaches limitations of claim 11 as set forth above. Li does not teach that the apparatus further comprising an additional fluid source configured to produce an additional fluid stream, the second region of the internal chamber of the housing structure configured and positioned to receive the additional fluid stream.
Khalifa teaches a membrane distillation apparatus comprising a vapor permeable membrane separating feed chamber and permeate chamber, an additional fluid is supplied to the permeate chamber generating turbulence in the distilled water to enhance permeate flux [0066].
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to provide an additional fluid source configured to produce an additional fluid stream, the second region of the internal chamber of the housing structure configured and positioned to receive the additional fluid stream in the apparatus of Li to enhance permeate flux as taught by Khalifa
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. J. Mater. Chem. A, 2017, 5, 23712 by Wu et al. discloses photothermal nanocomposite membranes for direct solar membrane distillation, and Chemosphere 256 (2020) 127053 by Zhang et. al. discloses Titanium Nitride nanoparticles embedded membrane for photothermal membrane distillation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777